Citation Nr: 9925916	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for 
service connection for bilateral hearing loss.  The Board 
previously remanded this claim to the RO for further 
development in an October 1998 decision.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current hearing loss and his period of active 
service.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a).

The veteran contends that he incurred an ear infection while 
stationed in Florida.  He asserts that he was treated at sick 
bay for this ear infection several times during service.  He 
also asserts that he suffered hearing loss due to noise 
exposure while working in aviation electronics in service.  
He further maintains that shortly after service, in 1955, he 
applied for a position with the Ohio State Highway Patrol and 
was rejected due to hearing difficulties.  His statements in 
this regard are corroborated by the written statements of two 
lay witnesses, one of whom asserts he was present when the 
veteran failed an employment hearing test for a position with 
the Ohio State Highway Patrol.

Service medical records reveal the veteran had his induction 
examination in September 1950.  His hearing was 15/15 
bilaterally on a voice test.  Records are devoid of any 
complaints of ear infection or acoustic trauma during 
service.  The report of medical examination at discharge 
dated in July 1954 indicates 15/15 bilaterally on both the 
spoken and whispered voice tests.  There were no audiological 
tests performed in service.

In an August 1998 letter, the RO asked for copies of any 
records from the Ohio State Highway Patrol pertaining to a 
hearing test taken by the veteran as part of his application 
for employment in the 1950's.  The responsive letter states 
that the agency has checked its records and found no record 
of the veteran applying for the position of Trooper.  The 
only records retained by the Ohio State Highway Patrol are 
those of current and previous employment.

The veteran had a VA compensation examination in September 
1997.  On physical examination, all parts of the ear appeared 
normal and there was no evidence of infection.  On 
audiological testing, in the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz respectively, the veteran had pure tone 
thresholds in the right ear of 25, 20, 50, 70 and 90, and in 
the left ear of 35, 20, 35, 65 and 85.  His speech 
recognition scores were 84% bilaterally.  He was diagnosed 
with bilateral sensorineural hearing loss.  There were no 
complaints of tinnitus in either ear.

The claims file also contains recent clinical records from 
the Cincinnati, Ohio VA Medical Center (VAMC) documenting the 
veteran's treatment for hearing loss.  These records show 
that in April 1998, the veteran sought and was fitted for a 
hearing aid.  In July 1998, he complained of pain in his left 
ear and was treated for an ear infection.  He reported for 
repair of his hearing aid in January 1999.

There are no other relevant medical records in the file.  The 
earliest record of hearing loss is from the VA examination 
dated in September 1997, over 40 years after the veteran was 
discharged from service.  Although the veteran maintains that 
his hearing loss began as early as the mid-1950's, there is 
no medical evidence to support that contention.  In order to 
establish the nexus component of a well-grounded claim, the 
veteran must present competent medical evidence linking his 
current condition to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  In the absence of competent medical evidence 
linking the current disability to an in-service injury or 
disease, service connection is not established.  See Epps, 
126 F.3d at 1467-68.  Inasmuch as there is a greater than 40-
year gap between the first diagnosis of sensorineural hearing 
loss and the period of active service, a linkage between the 
two cannot be assumed.  Moreover, there is no medical 
evidence that inservice infection or acoustic trauma, if any, 
is etiologically linked to the veteran's current hearing 
difficulties.  Thus, the veteran has not established a well-
grounded claim.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.



ORDER

Service connection for bilateral hearing loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

